UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19644 YOU On Demand Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1778374 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 Union Square West, Suite 502 New York, New York 10003 (Address of principal executive offices) 212-206-1216 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 10,795,616 shares as of August 13, 2012. QUARTERLY REPORT ON FORM 10-Q OF YOU ON DEMAND HOLDINGS, INC. FOR THE PERIOD ENDED JUNE 30, 2012 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 References Except as otherwise indicated by the context, references in this report to (i) the “Company,” “we,” “us,” and “our” are to the combined business of YOU On Demand Holdings, Inc.), a Nevada corporation, and its consolidated subsidiaries; (ii) “CB Cayman” are to our wholly-owned subsidiary China Broadband, Ltd., a Cayman Islands company; (iii) “WFOE” are to our wholly-owned subsidiary Beijing China Broadband Network Technology Co., Ltd., a PRC company; (iv) “Jinan Broadband” are to our 51% owned subsidiary Jinan Guangdian Jia He Broadband Co. Ltd, a PRC company; (v) “Shandong Media” are to our 50% joint venture Shandong Lushi Media Co., Ltd., a PRC company; (vi) “Jinan Zhong Kuan” are to Jinan Zhong Kuan Information Technology Co. Ltd., a PRC company controlled by CB Cayman through a trust agreement with shareholder(s); (vii) “AdNet” are to our previously controlled subsidiary Wanshi Wangjing Media Technologies (Beijing) Co., Ltd. (a/k/a AdNet Media Technologies (Beijing) Co., Ltd.), a PRC company; (viii) “Sinotop Hong Kong” are to Sinotop Group Limited, a Hong Kong company wholly-owned by CB Cayman; (ix) “YOD WFOE” are to YOU On Demand (Beijing) Technology Co., Ltd., a PRC company wholly-owned by Sinotop Hong Kong; (x) “Sinotop Beijing” or “Sinotop” are to Beijing Sino Top Scope Technology Co., Ltd, a PRC company controlled by Sinotop Hong Kong through contractual arrangements; (xi) “Zhong Hai Video” are to Zhong Hai Shi Xun Information Technology Co., Ltd., a PRC company 80% owned by Sinotop Beijing; (xii) “Hua Cheng” are to Hua Cheng Hu Dong (Beijing) Film and Television Communication Co., Ltd., a PRC company 39% owned by Sinotop Beijing; (xiii) “SEC” are to the United States Securities and Exchange Commission; (xiv) “Securities Act” are to Securities Act of 1933, as amended; (xv) “Exchange Act” are to the Securities Exchange Act of 1934, as amended; (xvi) “PRC” and “China” are to People’s Republic of China; (xvii) “Renminbi” and “RMB” are to the legal currency of China; (xviii) “U.S. dollar,” “$” and “US$” are to United States dollars; and (xix) “VIEs” refers to our variable interest entities, including Jinan Broadband, Shandong Media and Sinotop Beijing. 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. YOU ON DEMAND HOLDINGS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED JUNE 30, 2012 Page Consolidated Balance Sheets 4 Unaudited Consolidated Statements of Operations 5 Unaudited Consolidated Statements of Comprehensive Loss 6 Unaudited Consolidated Statement of Equity 7 Unaudited Consolidated Statements of Cash Flows 8 Notes to Unaudited Consolidated Financial Statements 9 3 Table of Contents YOU On Demand Holdings, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable equity securities, available for sale Accounts receivable, net Inventories Licensed content, current Prepaid expenses Loan receivable from related party - Amounts due from shareholders Amount due from non-controlling interest Other current assets Total current assets Property and equipment, net Licensed content, noncurrent Intangible assets, net Goodwill Investment in unconsolidated entities Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and liabilities Deferred revenue Deferred license fees, current - Payable to Jinan Parent Other current liabilities Contingent purchase price consideration liability, current Convertible promissory note - Total current liabilities Other long-term payable Contingent purchase price consideration liability Deferred tax and uncertain tax position liabilities Total liabilities Commitments and Contingencies Convertible reedeemable preferred stock, $.001 par value; 50,000,000 shares authorized Series A - 7,000,000 shares issued and outstanding, liquidation preference of $3,500,000 at June 30, 2012 and December 31, 2011 Series B - 7,866,800 and 10,266,825 shares issued and outstanding, liquidation preference of $3,933,400 and $5,133,400 at June 30, 2012 and December 31, 2011, respectively Equity: Common stock, $.001 par value; 1,500,000,000 shares authorized, 10,795,616 and 10,467,400 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total YOU On Demand equity Noncontrolling interests Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 4 Table of Contents YOU On Demand Holdings, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of revenue Gross profit Operating expense: Selling, general and administrative expenses Professional fees Depreciation and amortization Impairment of long-lived assets - - Total operating expense Loss from operations ) Interest & other income / (expense) Interest income Interest expense ) Stock purchase right ) Change in fair value of contingent consideration ) ) ) Loss on investment in unconsolidated entities ) Loss on write-off of uncollectible loans ) - ) - Other ) ) Loss before income taxes and noncontrolling interest ) Income tax benefit Net loss ) Plus:Net loss attributable to noncontrolling interests Net loss attributable to YOU On Demand shareholders $ ) $ ) $ ) $ ) Net loss per share attributable to YOU On Demand shareholders Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted See notes to consolidated financial statements. 5 Table of Contents YOU On Demand Holdings, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments ) ) Unrealized losses on available for sale securities ) ) Less:Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to YOU On Demand shareholders $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 6 Table of Contents YOU On Demand Holdings, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF EQUITY For the Six Months Ended June 30, 2012 (unaudited) Accumulated YOU On Additional Other Demand Common Par Paid-in Accumulated Comprehensive Shareholders' Noncontrolling Total Shares Value Capital Deficit Income(loss) (Deficit)/Equity Interest Equity Balance December 31, 2011 $ $ $ ) $ Warrants issued for service - Common shares issued for service 8 - - - Stock option compensation expense - Stock purchase right - Conversion of Series B preferred shares into common - - - Share adjustment for round lot holders in connection with 75-for-1 reverse split 1 (1
